Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 1 of 31
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 2 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 2




                             II.      CHARGES AND TIME SPENT

         I am charging $300 per hour for my services.

                      III.   PRIOR TESTMONY AND PUBLICATIONS

         A list of prior testimony is appended to this letter. A list of publications is included

  in my attached resume.

                                        IV.   EXPERIENCE

         My resume is appended to this letter.

         As a supplement to my resume, I provide the following information.

         My introduction to the insurance industry began as an undergraduate student at

  the University of Colorado. Although my major was journalism, I took many classes in

  the business school, all but one focusing on insurance.

         For more than 37 years, I have been involved in insurance matters in Colorado. I

  have reviewed hundreds, in fact probably thousands, of insurer claim files, including

  many files involving uninsured and underinsured motorist claims. I have spoken and

  taught at numerous seminars for insurers and attorneys; the CPCU society of Colorado;

  CLE in Colorado; and several private companies, including NBI, that sponsor continuing

  legal education classes on issues relevant to insurance claim handling, many of which

  involved UM/UIM issues.          I estimate that I have tried more than 15 trials involving

  UM/UIM common law bad faith and statutory delay/denial claims in recent years; the
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 3 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 3


  total number of such trials significantly exceeds that number. I estimate that in that

  same time period, I have tried more than 10 cases involving other kinds of insurance

  claims. I have handled many more cases involving insurance claim handling in other

  areas, including underwriting, agency, homeowner insurance, construction defect

  insurance, liability insurance, commercial insurance, title insurance and professional

  liability insurance that have not proceeded to trial. On a daily basis I advise insurers on

  claim handling matters in Colorado.

         Insurance coverage analysis is a significant portion of what I do, and I have

  taught numerous coverage seminars. I recently was the speaker for a national seminar

  on insurance coverage.

         I have handled a variety of appeals in matters involving UM/UIM insurance claim

  handling, including by way of example reported cases such as Sanderson v. American

  Family Mutual Insurance Company, 251 P.3d 1213 (Colo. App. 2010); Olson v. State

  Farm Mutual Insurance Company, 174 P.3d 849 (Colo. App. 2007) and Vaccaro v.

  American Family, 275 P.3d 750 (Colo. App. 2012). I have also briefed and, in some

  cases, argued appeals in such cases that resulted in unpublished opinions being

  issued.

         I have also been involved in the legislative process in matters involving insurance

  legislation. I note that there is a claim in this matter arising under C.R.S. §§ 10-3-1115

  and 10-3-1116. I met on numerous occasions with stakeholders, including the House
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 4 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 4


  sponsor, when this legislation was in the drafting stages, and testified at the legislature

  when the bill was being debated in committee before reaching the full General

  Assembly.    Since their enactments, as set forth above, I have tried several cases

  involving claims under the statute to jury verdict, and have briefed issues under those

  statutes to the Colorado Court of Appeals on two occasions to date.

         My experience includes risk management and insurance review and purchase of

  insurance for the insured in the nonprofit world. For nearly 25 years, I served on two

  boards of large nonprofit entities in Colorado. One of my responsibilities was to work on

  the policyholder side with the staff on what insurance was needed; to assist in

  purchasing proper coverage and conduct policy reviews; and to work with the insurers

  on claims.

         I have also represented insureds as personal counsel on many occasions.

         I am frequently asked how many insurance claim files I have reviewed. It is not

  possible to provide an exact or nearly exact number. As set forth above, in nearly 36

  years, the number has to be well over 1,000. My entire career has involved matters

  involving claim files, whether I am handling coverage, third party or first party matters.

  At any point in time, I have had more than 50 active files pending. Thus, I can estimate

  that I have reviewed well over 1,000 claim files.

         In addition to the foregoing, I have managed claim handling. Specifically, a title

  insurer asked me to establish a claim handling function while it was in the process of
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 5 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 5


  establishing such functions in-house. I was responsible for investigation of claims under

  title insurance policies; evaluations of losses; recommendation for settlement of claims;

  and all matters necessary to claim investigation and evaluation. Title policies involve

  both first- and third-party functions, and I supervised and handled both.             Although

  specific tasks involved in title insurance claim handling differ from specific tasks in

  UM/UIM claim handling, the applicable basic industry standards applicable to all

  insurers apply. (Title insurers are exempt from the provisions of C.R.S. §§ 10-3-1115

  and 1116.)

                                V.      DOCUMENTS PREPARED

         I have not prepared any documents that I intend to use during testimony. I might

  refer to the attached Chronology.

                          VI.        SUMMARY OF PERTINENT FACTS

          I will not detail all the facts here. I rely upon the attached Chronology which I

  incorporate into this section of this report. I have personally reviewed all documents

  provided to me.

         By way of summary, I provide the following.

         Ms. Cribari was insured under the terms of a policy of automobile insurance

  issued by Allstate. The policy was in effect on February 13, 2015. On that date, Ms.

  Cribari was involved in a motor vehicle accident. She was not at fault. She suffered a

  serious fracture to her right wrist, resulting in the need for surgeries to repair the injury.
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 6 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 6




         By letter dated March 12, 2015, Dezarae LaCrue of Franklin D. Azar and

  Associates advised Allstate that she would be representing Ms. Cribari in “[p]ursuit of

  damages resulting from injuries…” suffered in the accident. Ms. LaCrue stated that

  Allstate should contact her firm to discuss any medical treatment Ms. Cribari was

  receiving. She stated that the firm would provide Allstate with any medical bills and

  medical records it received.

         The tortfeasor, Mr. Perko, was insured by GEICO under a policy with a $100,000

  liability limit. GEICO did not contest the liability of Mr. Perko.

         A file note dated March 27, 2015 entered by Allstate claim representative Paula

  Humphrey indicates that Ms. Cribari’s attorney would order all bills and records and

  would update her on the medical expenses. No demand had been sent to GEICO as of

  that date.

         By letter dated April 21, 2015, Ms. LaCrue advised Ms. Humphrey that the

  liability limit was $100,000; that the damages would exceed that amount; and that a UIM

  claim was being pursued. She sought consent to settle. Consent was communicated

  by letter dated May 27, 2015. Thereafter, Ms. Cribari recovered the $100,000 liability

  insurance.

         Ms. LaCrue submitted a letter dated August 11, 2015 asking Allstate to evaluate

  the claim and call her to discuss the evaluation. She asked for a reply by September
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 7 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 7


  11, 2015. Ms. Humphrey asked for updates on medical billings. By letter dated August

  21, Ms. LaCrue submitted bills from Orthopedic Associates. She sent a disk that she

  seems to suggest was duplicative by letter dated September 3, 2015.

         Ms. Humphrey prepared an evaluation dated September 10, 2015. I refer to the

  Chronology and Allstate 219-220 for the evaluation detail. She sought $50,000 in UIM

  authority. The request was reviewed by Mr. Vick at Allstate. He granted the $50,000 in

  authority.

         Ms. Humphrey made a UIM settlement offer in the amount of $35,000 by letter

  dated September 14, 2015. However, she pointed out that the “demand,” a reference to

  Ms. LaCrue’s letter of August 11, 2015, was incomplete. Ms. LaCrue wrote back on

  September 28, 2015 and asked a number of questions as to how Allstate arrived at its

  offer of settlement.

         After interim communications, Ms. Humphrey and Ms. LaCrue agreed that Ms.

  Humphrey would meet Ms. Cribari at Ms. Lacrue’s office. That meeting occurred on

  October 22, 2015.      Later that day, Ms. Humphrey authored a letter to Ms. LaCrue

  asking for more information as detailed in that letter and the Chronology. She asked for

  another signed medical and wage authorization and other relevant information.

         By letter dated October 29, 2015, Ms. LaCrue advised that Ms. Cribari would be

  seeing her surgeon by the end of the year and then she would attempt to schedule a
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 8 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 8


  time for Ms. Humphrey to meet with the surgeon. Ms. LaCrue would also obtain records

  from Ms. Cribari’s recent therapy and provide those records to Allstate.

          By letter dated December 17, 2015, Ms. LaCrue provided completed medical

  and employment authorizations to Allstate.

         Wage and salary information was provided by Ms. Cribari’s employer, Assured

  Title Agency.

         By letter dated January 25, 2016, Ms. LaCrue provided a document that she said

  contained the opinions of Ms. Cribari’s surgeon. Ms. LaCrue met with the surgeon on

  January 15, 2016, and apparently authored the statement that was signed by the

  surgeon. Ms. LaCrue seems to have been a bit critical of Ms. Humphrey for being

  unable to attend the meeting; however as far as I can tell the meeting was set without

  clearing the date with her. Ms. Humphrey was expecting a report written by the doctor

  after examining the patient.

         In all events, Ms. Humphrey performed a re-evaluation on February 15, 2016.

  She stated:

            •     Treatment options were limited;

            •     A wrist fusion would produce a greater disability;

            •     With the information Allstate had it was time to consider paying the UIM

                  limit. She amended this entry with a note later that same morning as she
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 9 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 9


                mistakenly believed that the UIM limit was $100,000, not $250,000. She

                felt that $100,000 was the right number;

            •   She sought up to $78,770 with probable future surgery and continued

                problems;

            •   The evaluation did not include future treatment costs or wage loss.

         By letter dated February 16, 2016, Ms. Humphrey offered $100,000 in UIM

  settlement. However, she stated that Allstate was still missing information. The missing

  information included a disability rating, cost estimates for future surgeries, information

  regarding further impairment after future surgeries, and information regarding future

  wage loss in the event of further surgery. She indicated that Allstate would consider

  such information if provided.

         Ms. LaCrue replied by letter dated March 2, 2016. Among other things, she

  stated that she appreciated that Allstate needed additional information to evaluate the

  claim (notwithstanding prior requests from her for an evaluation). She asked if Allstate

  would pay for a visit to the doctor to evaluate disability. Allstate said it would do that.

         By letter dated March 24, 2016, Ms. LaCrue stated that she would facilitate an

  appointment with the surgeon to assist in answering Allstate’s questions. She asked a

  number of questions regarding Allstate’s evaluation, as detailed on the Chronology and

  in Allstate 1083-1084. This letter was sent to the wrong address. It was sent to the
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 10 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 10


  MPC address, notwithstanding the substantial correspondence that she had exchanged

  with Ms. Humphrey over a lengthy course of time.

         Ms. Humphrey then asked for all future surgical costs, wage loss, and

  disability/impairment ratings. By letter dated April 22, 2016, Ms. Humphrey answered

  Ms. LaCrue’s questions set forth in the March 24, 2016 letter. See Allstate 1087 and

  the attached Chronology.

         By letter dated April 26, 2016, Ms. LaCrue advised that she had no problem with

  Allstate taking a little more time to respond. Of course, Allstate had responded.

         Dr. Choudhry sent a letter to Ms. LaCrue dated June 23, 2016. He expressed his

  opinions as to impairment ratings.

         Ms. LaCrue provided the report from Dr. Choudhry with a cover letter dated July

  12, 2016. She asked when she could expect to hear about a re-evaluation of the claim.

         Ms. Humphrey performed the re-evaluation on July 27, 2016. She stated:

            •   Her opinion was probably closer to $120,000 in value;

            •   Ms. Cribari would likely have permanent impairment even with future

                surgery;

            •   Allstate still did not have anything establishing the cost of future surgery;

            •   This was a difficult claim;

            •   After accounting for MPC payment and liability recovery totaling $105,000,

                the GTV was around $225,000.
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 11 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 11


         Pete Miller of Allstate reviewed the evaluation, and suggested a settlement value

  of up to $135,000. He asked for input from Mr. Jorgensen. Mr. Jorgensen agreed with

  the $135,000 settlement value.

         The claim was re-evaluated. By letter dated August 8, 2016, Allstate offered

  $115,000 in UIM settlement money.

         I saw no counteroffer or other real response to these offers. Ms. LaCrue did

  state her opinion that the claim was worth the policy limit in her letter of March 2, 2016.

         This action was filed on August 29, 2016.

                         VII.   INSURANCE INDUSTRY STANDARDS

         Claim handling standards are generated from several sources. One of the main

  sources of claim standards is the common law, arising from appellate decisions of the

  courts in particular jurisdictions.   There are also standards that arise from statutes,

  regulations, and sometimes Division of Insurance Bulletins (by their own language, DOI

  bulletins do not establish mandatory standards). Some industry standards are generated

  by industry-wide practices, although the fact that one insurer does things in a particular

  way does not create an industry standard.

         There are also textbooks and treatises that can be helpful. Allan Windt, Insurance

  Claims and Disputes, is a treatise that directs the reader to thousands of cases decided

  from virtually every jurisdiction, although this treatise is directed more to third party

  claims.
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 12 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 12


         Insurers owe a duty of good faith and fair dealing to their insureds in the claim

  handling process. Insurers must be fair and reasonable. They should act promptly in

  reviewing information. With the assistance of the insured, insurers should attempt to

  obtain all relevant medical records and consider the same. Claim evaluations should be

  fair, and based upon an objective review. It is noteworthy that UM/UIM insurance differs

  from other types of insurance. As the Colorado Supreme Court has recognized:

         In contrast, the underlying action here involves a type of “first-party” claim
         in which Sunahara is suing his own insurance company, State Farm, for
         UIM benefits. We noted in Silva that first-party cases differ from third-party
         cases because, in a first-party action, the defendant insurance company
         owes the plaintiff-insured a duty of good faith. Id. at 1193. The UIM
         context of this case, however, places the insurance company in the
         “unique role” of becoming almost adversarial to its own insured. Peterman
         v. State Farm Mut. Auto. Ins. Co., 961 P.2d 487, 494 (Colo.1998). UIM
         coverage is designed to put a driver who is injured by an underinsured
         motorist in the same position as if the underinsured motorist had liability
         limits in amounts equal to the insured's coverage. USAA v. Parker, 200
         P.3d 350, 358 (Colo.2009). Thus, the fact-finder in a UIM case must weigh
         the evidence presented by the defendant insurance company, essentially
         standing in the shoes of the underinsured motorist, against the evidence
         presented by the injured plaintiff. The defendant insurance company will
         naturally attempt to minimize the plaintiff's damages in such a case
         because doing so serves the company's financial interests. As such, the
         scope of discovery of reserves and settlement authority in first-party UIM
         actions is similar to the scope of discovery in third-party actions, like Silva,
         because the relationship between the parties is similarly adversarial.
         Sunahara v. State Farm, 280 P.3rd 649, 657 (Colo. 2012).

         That is not to say that the claim process should be adversarial. The process

  should be cooperative and intuitive. The vast majority of claims are resolved because

  the policyholder wants to make and support a claim by offering the materials that prove
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 13 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 13


  the claim and the insurer wants to resolve the claim. That said, even though the nature

  of UM/UIM insurance coverage can place the relative interests of the insured and

  insurer in essentially adversarial positions because the insurer can assert all defenses,

  including defenses to liability, causation and the amount of damages sought against the

  tortfeasor, the process should be professional and cordial. Mere disagreements do not

  rise to the level of bad faith conduct. All responsible insurers must be in a position to

  fully evaluate a claim based upon all available information.        The insurer is highly

  dependent upon the contractual obligation of the insured to cooperate in providing

  complete information relevant to evaluating the injuries claimed.

         Each claim is to be handled on its own merits. Insurers are afforded wide latitude

  in their investigations of first party claims. Travelers Insurance Co. v. Savio, 706 P.2d

  1258 (Colo. 1985). The policyholder must cooperate and provide relevant materials to

  support the claim and cooperate with the insurer. State Farm v. Brekke, 105 P.3d 177

  (Colo. 2004). There is no fiduciary or quasi-fiduciary relationship in the first-party claim

  context. Brodeur v. Am. Home Assurance Co., 169 P.3d 139, 152 (Colo. 2007); Olson v.

  State Farm Mutual Automobile Insurance Company, 174 P.3d 849, 856 (Colo. 2007)

  (applying that rule in the UM context).

         The duty of good faith and fair dealing is actually reciprocal. Brekke, supra.

         The issue is not whether an insurer is “right” or “wrong” in its conclusions or

  evaluations. Wheeler v. Reese, 835 P.2d 572 (Colo. App. 1992). A dispute about the
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 14 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 14


  value of a claim does not mean that the insurer has acted unreasonably. Resort by an

  insurer to a judicial forum is not unreasonable. Brandon v. Sterling Beef, 827 P.2d 559

  (Colo. App. 1991).

         Insurers owe all of their insureds the duty to pay only meritorious claims and to

  neither underpay nor overpay claims. The ultimate job of the claim department is to pay

  what is owed on individual claims. It is detrimental to all insureds if insurers fail to

  discharge their obligations to investigate claims and pay only meritorious claims. This

  responsibility owed to all policyholders whether the insurer is a stock or mutual

  company. Warren v. Liberty Mutual Fire Insurance Company, 691 F. Supp. 2d 1255,

  1271-1272 (D. Colo. 2010). Indeed, few insurers would survive if they succumbed to all

  demands for policy limits made by attorneys representing UM claimants. First-party

  insurers may look out for their own interests as well as those of the insured making the

  claim. The “equal protection” rule does not apply in the first-party context. Zolman v.

  Pinnacol Assurance, 261 P.3d 490 (Colo. App 2011).             Insurers must, of course,

  responsibly maintain financial health while discharging their responsibility to pay what is

  owed on individual claims.

         Again, each claim is to be handled on its own merits. Although an insurer owes a

  duty to all policyholders, and to itself, to pay only meritorious claims and then only in the

  amount owed, individual claims must be evaluated on the basis of the facts and
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 15 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 15


  information presented relevant to that particular claim.         Fair payment of claims is

  consistent with the principles of financial responsibility and health.

           It is not unreasonable for an insurer to challenge a claim that is “fairly debatable.”

  The value of an injury claim is almost always debatable. It is the claim representative’s

  job to attempt to estimate what a reasonable jury might find the UM insured is entitled to

  collect from the tortfeasor. The Colorado Court of Appeals has rejected the notion that

  with the benefit of hindsight, an insurer can be held liable for unreasonable conduct for

  underestimating what a jury might do. Sanderson v. American Family, 251 P.3d 1213

  (Colo. App. 2010).

           There is no duty to continue to negotiate or to pay a settlement after litigation is

  filed.   Sanderson, supra.      That is not to say that the duty to continue to consider

  information and act reasonably in claim handling does not continue during litigation.

  Rather, if a claimant decides to sue the insurer, any duty to negotiate or pay as part of

  the duty of good faith and fair dealing is suspended during the litigation.

           There is no duty to negotiate a settlement of a UM/UIM claim if there is a genuine

  disagreement as to the amount of compensable damages payable under the terms of an

  insurance policy. Vaccaro v. American Family, 275 P.3d 750 (Colo. App. 2012).

           The industry standard is that claims are evaluated within a range of values, rather

  than one precise number. An effort to achieve settlement within a reasonable range of
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 16 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 16


  values is standard. There is no duty to disclose the range. if appropriate based upon

  new evidence, management reviews or other factors.

            The Colorado Division of Insurance has issued a regulation addressing the

  prompt payment of property and casualty insurance first-party claims. Specifically, 3

  CCR 702-5, Regulation 5-1-14 provides, among other things, that a decision on a claim

  and/or payment of benefits must be made within 60 days after receipt of a valid and

  complete claim unless there is a “reasonable dispute” between the parties concerning

  the claim, and provided the insured has complied with the terms and conditions of the

  policy.    Although there is no question as to the applicability of the regulation to a

  statutory delay claim under C.R.S. §10-3-1116, the regulation apparently applies to the

  claim process itself. It is my opinion that the regulation, at a minimum, applies to the

  contract claim and common law bad faith claims.

            Under the regulation, a valid and complete claim is deemed received by the

  insurer when, among other things, all information and documents necessary to prove the

  insured’s claim have been received by the insurer; and there are no indicators on the

  claim requiring additional investigation before a decision can be made; and/or any

  litigation on the claim has been finally and fully adjudicated. A reasonable dispute may

  include, but is not limited to: information necessary to make a decision has not been

  submitted or obtained; litigation is commenced on a claim; or negotiations are in process

  to determine the value of the claim.
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 17 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 17


         Evaluation of the value of a UM/UIM claim is not subject to a formula, exacting

  standards or review. Evaluation of claims is not a science. It is unfair to assume that

  just because the insured, or insured’s counsel, disagree with an insurer’s valuation of a

  claim, the insurer has acted unreasonably.

         However, a claim representative should not try to determine what a claim is worth

  by trying to match wits or trade dollars with an attorney. It is extremely common for

  insureds’ attorneys to make policy limits demands. That does not mean, of course, that

  every such claim is worth policy limits. Some are; some are not. No one really knows

  how much a claim is worth until a jury comes out with a verdict. There are so many

  variables in trial work, including most notably the facts and the law; the quality of

  counsel; pretrial rulings; evidentiary rulings; venue; jury pool makeup; and many

  intangible factors that drive trial results that assuming that one jury verdict is an

  accurate predictor of the result in a different trial is not the standard.    The most

  important factor to remember is that each claim is to be handled on its own merits given

  all of the information that has been made available to the insurer. There is no industry

  standard that mandates the use of Jury Verdict Reporter or other media that report trial

  results.

         An evaluation of a claim does not represent an agreement or position of an

  insurer that any amount is owed. An evaluation, again typically within a range of values,

  represents an amount that the insurer believes is a value at which a claim might or
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 18 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 18


  should settle. An insurer does not owe any amount just because it has performed an

  evaluation. Sunahara, supra.

         The same standard applies to offers and/or payments made in the course of

  negotiating, or attempting to negotiate, the settlement of a claim. An offer made for

  purposes of settling a claim does not constitute an admission that the insurer agrees the

  case is worth that much.      Just as is the case in many kinds of disputes, whether

  involving insurance, personal injury, commercial transactions, entity formation and

  management – offers of compromise do not constitute admissions. That is public policy

  that is reflected in rule 408 of the Colorado Rules of Evidence. The reason for that

  policy is that if an insurer cannot make a settlement offer without being held to that offer

  as an admission would discourage settlement of disputed value claims such as this one.

  The standard works both ways. An insured can make a settlement ovation without

  being forever bound to that number. Anyone who has spent any time in this business

  knows that the ultimate determination of value by a finder of fact can vary wildly from

  the evaluations of the attorney representing the insured and insurer.

         The same standard applies to the process of reserving. This standard is made

  abundantly clear by the decision in the Sunahara case. Reserves do not represent

  settlement authority or even the value of the claim. Obviously, although reserves are

  set on claims, evaluations are still prepared.      Reserves are set for statutory and
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 19 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 19


  regulatory compliance. Reserves are often adjusted as claim information is provided by

  the policyholder.

                             VIII.   CONCLUSIONS AND OPINIONS

         It is my opinion that Allstate had reasonable bases for its conclusions and

  actions.    It did not act unreasonably, meaning in this context that it did not violate

  industry standards in its claim handling process.

         A.      The Process and Methodology

         In evaluating claim files and insurer conduct, the process is not to review the file

  and find any possible criticism of the work. There are probably very few claim files that

  can be reviewed by another knowledgeable person with which the reviewer cannot find

  criticism. In other words, the standard is not one of perfection. The fact that something

  could have been done better, or more quickly, or more to the liking of a cross-examining

  attorney or other person is hardly the measure of the reasonable conduct of the insurer.

  The same can doubtlessly be said of files and/or work of lawyers, doctors, accountants,

  teachers, mechanics, and virtually all other working persons.

         Rather, the standard is one of reasonableness under the circumstances. The

  circumstances most often involve the facts of the particular claim in issue.

         Insurance industry claim handling standards are most often not discrete rules that

  apply in all situations.    Claim handling is often referred to as being “more art than

  science.” The same might be said of the standards that apply.
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 20 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 20


         There can be things contained in claim files that one might opine are inconsistent

  with some industry standard from somewhere. The fact that one discrete act might be

  inconsistent with someone’s interpretation of these often vague industry standards does

  not mean that the insurer acted in bad faith in handling the claim. One must look at the

  overall claim handling and further examine the specific act that is alleged to have been

  taken in bad faith and the consequences of that act.

         Thus, the proper methodology here is not to look at the file to find things that one

  might think should have been done differently; nor is it to look at the file and find things

  that were done to perfection. The standard is not to determine whether the insurer was

  wrong or right. The proper methodology is to review the file for breaches of industry

  standard that rise to the level of “unreasonable conduct” or “unreasonable position,”

  meaning knowingly or recklessly unreasonable conduct, or conduct or position taken

  without a reasonable basis.

         B.     This UIM Claim Handling Process

         The UIM claim handling process is often described as including at least three

  primary tasks: investigation, evaluation and negotiation.

         (1)    Investigation

         It is my opinion that Allstate’s investigation of this claim complied with applicable

  industry standards in Colorado.
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 21 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 21


         As implied by the name, the process of investigation is that of gathering

  information relevant and necessary to handle the claim. The investigation process can

  only be successful if the insured cooperates and provides relevant information or gives

  the insurer the information required for the insurer to obtain the information on its own.

  The investigation should be fair and objective. The insurer should be looking for relevant

  facts and information that support the claim. An insurer should not have a systemic

  culture of looking for information to deny claims. The investigation should be balanced

  and consider the claim at issue on its own merits.

         There are several tools available to the insurer in the process of investigation.

  Not every tool is appropriate for every claim. These investigation aids should be utilized

  when necessary and not just because they exist or an attorney is or has been critical on

  the sole basis that one could have been used.

         As is the case here, when the insured is represented by an attorney, much

  information is often provided by the attorney. Here, all communication on the UIM claim

  of Ms. Cribari was handled by attorney Dezarae LaCrue.         Ms. LaCrue promised to

  provide, and in fact provided, considerable information to Allstate. When an attorney

  cooperates and represents that she will provide relevant information, the insurer has a

  right to rely upon that representation. The information provided by counsel might or

  might not suggest that further investigation is necessary. Here, Allstate appropriately

  relied upon Ms. LaCrue’s statement that she would provide information, which she did.
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 22 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 22


         Insurers have the contractual right to obtain an authorization for release of

  medical or other information from third parties. Insureds must cooperate and provide

  such authorizations when reasonably sought. Allstate sought, and Ms. LaCrue provided,

  authorizations for Allstate to obtain medical and employment information.

         Allstate took a recorded statement from Ms. Cribari early in the process, on

  February 16, 2015. Ms. Humphrey also met personally with Ms. Cribari and Ms. LaCrue

  in Ms. LaCrue’s office on October 22, 2015.        Neither a recorded statement nor a

  personal meeting is required by any industry standard. In my experience, personal

  meetings are the exception, not the rule. Allstate arguably performed at a level that

  exceeded industry standards.

         I saw no instance in which Allstate failed to conduct a reasonable, balanced, and

  fair investigation. It is my opinion that Allstate’s investigation complied with industry

  standard.

         (2)    Evaluation

         The beginning standard is found in C.R.S. § 10-4-609, as well as the insurance

  contract. UIM insurance is in addition to any legal liability coverage and shall cover the

  difference, if any, between the amount of the limit of any legal liability coverage and the

  amount of the damages sustained, up to the UIM limit. The amount of coverage shall not

  be reduced by a setoff from any other coverage, including liability insurance, MPC,

  health insurance, or other uninsured or underinsured motor vehicle insurance.
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 23 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 23




         By way of example, if a UIM insurer agrees that the value (not settlement ranges

  of value) of a claim exceeds the amount of the available liability limit, the UIM carrier

  should not await exhaustion of the liability limit before paying what it agrees is owed in

  UIM benefits. It is really a matter of the value of the claim. Again, however - the fact that

  an evaluation has been done is not by itself an admission that any amount is owed.

  Even if a settlement offer is made, the standard is that the same is not an admission that

  any amount is owed.

         In order to be able to prepare an evaluation, the insurer needs the relevant

  information that supports the claim.     That information should be received, with the

  insured’s cooperation, through the investigation. The process should not be hard. The

  insured wants benefits paid under the coverage and should be motivated to cooperate,

  getting supporting information to the insurer, and attempting to settle the claim. Insurers

  want to get claims settled and to pay what is owed. Insurers do not want disputes.

  Insurers don’t want to get sued.

         That said, disputes happen and are part of the process. As set forth above, the

  Colorado Supreme Court, in Brekke, recognized the somewhat adversarial relationship

  that a UIM carrier and insured can have. In fact, the court, in footnote 11, stated that

  there is considerable recognition that the UM insured and UM insurer have a primarily

  adversarial relationship under a UM contract. The fact that the parties disagree on the
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 24 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 24


  value does not mean that anyone has acted unreasonably or has breached the

  reciprocal duties of good faith and fair dealing. It just means that, often, the disputed

  value will need to be resolved by a finder of fact, most often a jury.

         The purpose of evaluation is to place a figure on the value of a claim. It is most

  always for the purpose of negotiating a settlement. Here, Allstate believed that there

  was never a doubt that Ms. Cribari was entitled to something in the way of UIM

  compensation.     She suffered a serious injury and underwent surgeries.          She had

  impairment. She lost time from work and income. Allstate recognized from early on that

  Ms. Cribari was entitled to compensation. The issue was determining how much the

  claim was worth for settlement purposes.

         It is not for me to evaluate or question Allstate’s ultimate estimate of value.

  Rather, I examine the process.       Allstate considered all information provided by Ms.

  LaCrue and information it obtained from outside sources such as Ms. Cribari’s employer.

  The evaluation did not fail to address the issues, including the fundamental issues

  surrounding the injury; treatment; and impact of the injury on Ms. Cribari’s life and

  employment. The evaluation considered the categories of damage that a UIM claimant

  is legally entitled to recover from the tortfeasor, including economic losses in the form of

  medical expenses and lost income; and noneconomic losses that are listed in C.R.S. §

  13-21-21-102.5(1) and C.J.I. Civ. 6:1. Evaluation is more art than science. It requires

  judgments.    These can always be challenged by someone, often attorneys, who
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 25 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 25


  disagree. That does not mean that the insurer has ac ted in bad faith. It is my opinion

  that Ms. Humphrey applied good claim handling here that met or exceeded industry

  standard.

         I add that Ms. Humphrey candidly acknowledged that this was a difficult claim to

  evaluate. Many claims are hard to evaluate. Two other experienced members of the

  Allstate claim team, Messrs. Vick and Miller, reviewed the evaluation, showing that

  Allstate provided claim personnel with claim handling resources, one of the most

  valuable being the input from other experienced claim personnel.

         The use of computer software in the claim handling and evaluation process as

  long as it is used properly. Blind adherence to a value taken from such a program

  without exercise of good claim handling judgment is most often not going to be proper

  use of such tools. Ms. Humphrey used this kind of tool appropriately.

         Finally, the insurer’s evaluation appropriately considered Ms. Cribari’s liability and

  MPC recovery (at the time of this claim, non-duplication of MPC coverage was

  considered the standard). The net evaluation before this lawsuit was filed would have

  meant that Ms. Cribari’s total recovery would have been $220,000, composed of the

  $100,000 from GEICO in liability coverage; $115,000 in UIM benefits and $5000 in MPC

  benefits. Whether that is the “right” value (there is no “right value” in the vast majority of

  claims based upon bodily injuries including noneconomic damages) is fairly debatable.
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 26 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 26


         Ms. LaCrue stated that she believed the case was worth the $250,000 UIM limit

  which would result in a gross recovery of $355,000 ($100,000 liability insurance +

  $250,000 UIM + $5000 MPC). But these numbers demonstrate that evaluating a bodily

  injury claim is not science. People can disagree without having acted badly.

         It is my opinion that the evaluation process complied with industry standards. I

  saw no instance in which Allstate failed to obtain or consider relevant information.

         (3)    Negotiation

         Allstate attempted negotiation. It made three offers; each one increasing over the

  prior offer based upon new information provided by Ms. LaCrue or otherwise obtained.

  An insurer cannot force a counteroffer. The parties were $115,000 apart in their then

  existing evaluations. They never had the chance pre-litigation to see if they could close

  that gap further because Ms. Cribari elected to sue Allstate instead of negotiating (at all),

  which of course is her right.

         Allstate made appropriate efforts to negotiate a settlement based upon

  reasonable evaluation process.       It is my opinion that it acted well within industry

  standards such as they exist on this subject.

         B.     No Unreasonable Denial

         This claim was not denied.
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 27 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 27


         C.       No Unreasonable Delay

         It is my opinion that no unreasonable delay is attributable to Allstate. Delay as

  used in this industry is not measured by simply counting days, weeks, or any other

  increment of time; or whether an insurer has declined to pay limits or some other number

  demanded on behalf of the policyholder. Rather, delay is measured by the facts of the

  specific claim, and application of industry standards to those specific facts. It is not clear

  to me on what basis there could be any claim that Ms. Cribari’s claim was unreasonably

  delayed, other than the fact that she thinks she is owed money that she has not been

  paid prior to the commencement of litigation. That is not a delay as that term is used in

  this context.

         The Chronology shows that medical and other highly relevant claim information

  that supported the claim was provided continuously. Ms. LaCrue continued to provide

  highly relevant claim information at least until June 30, 2016.

         Ms. LaCrue’s demand of August 11, 2015, if in fact it is a demand, was

  premature. Much information was provided during the year after that date prior to this

  lawsuit being filed.

         This file documents Allstate’s continuous attention to this claim. As detailed in the

  attached Chronology, there are many letters advising that more information was needed;

  that Allstate was awaiting information promised; and advising of the status.
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 28 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 28


         To put this in perspective, it is important to note that Allstate was not informed that

  Ms. Cribari was actually pursuing a UIM claim until Ms. LaCrue sent her letter dated April

  21, 2015. Consent to settle with the tortfeasor was communicated on May 27, 2015.

  The following dates are demonstrative:

            •   On July 8, 2015, Ms. LaCrue advised that Ms. Cribari was still treating.

            •   A “demand” was submitted on August 11, 2015.

            •   A supplement to the demand was submitted on August 21, 2015.

            •   On October 29, 2015, Ms. LaCrue advised that Ms. Cribari would be seeing

                her surgeon by the end of the year and that she would attempt to schedule

                the time to meet with the surgeon and that she would obtain therapy

                records.

            •   Authorizations to obtain wage loss information were provided on December

                17, 2015.

            •   By letter dated March 24, 2016, Ms. LaCrue advised that she would obtain

                additional information from the surgeon.

            •   Information regarding future surgical expense was not provided as far as I

                can tell from the file.

         Another basis for my opinion in this regard is that, as more particularly set forth

  above, Regulation 5-1-14 establishes an industry standard regarding claim resolution.

  Although the regulation does not apply directly to a claim under C.R.S. § 10-3-1116(1), it
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 29 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 29


  does apply to analysis of the obligation under the contract to pay benefits. The facts

  addressed above and in the Chronology show that there were indicators on the claim

  requiring additional investigation before a decision could be made. Ms. LaCrue was

  indicating that more information would be provided when it became available. There was

  a reasonable dispute regarding the claim based upon the language of the Regulation.

  Litigation on the claim had not - and has not - been finally and fully adjudicated. There

  was no unreasonable delay caused by Allstate.

         These factors are factual examples that strongly support and are demonstrative of

  my conclusion that there was no delay at all caused by Allstate.

         D.     This     Claim Presents     a   Fairly Debatable       Value   Dispute;    Not

  Unreasonable Delay or Unreasonable Conduct

         It is my opinion that this case presents a perfect example of a straightforward

  value dispute. The claim handling is in many respects exemplary. It is my opinion that

  Allstate acted reasonably, and did not lack a reasonable basis for its position and

  actions.    The industry standard is that value disputes do not rise to the level of

  unreasonable conduct or bad faith.        The standard is also that it is reasonable to

  challenge the value of a claim that is “fairly debatable.” There is no one definition of that

  term. In Lee R. Russ & Thomas Segalla, Couch on Insurance, 3d Ed. § 204:28, the

  authors state as follows:
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 30 of 31


  SWEETBAUM SANDS ANDERSON PC
  Kurt H. Henkel, Esq.
  Nicole L. King, Esq.
  Cribari v. Allstate
  May 12, 2017
  Page 30


         Accordingly, insurers are commonly held to a standard of whether their

         alleged justification for their non-payment or delayed payment is ‘fairly

         debatable,’ or similar concepts, such as lack of reasonable basis.           A

         ‘debatable reason,’ for purposes of determining whether a first-party

         insurer may be subjected to bad faith liability, means an arguable

         reason, a reason that is open to dispute or question.              (Footnotes

         omitted; emphasis supplied).

         Another court has stated: if evidence creates a factual issue as to the claim’s

  validity, there exists a debatable reason for denial, eliminating the bad faith claim; a

  debatable reason means an arguable reason, one that is open to dispute or question.

  Prince v. Bear River Mutual Insurance Co., 56 P.3d 524, 535 (Utah 2002). Another

  court has stated that if there is a genuine disputed issue as to the nature and extent of

  the insured’s injuries, or the value of the insured’s damages, a court can almost always

  decide that the claim was fairly debatable as a matter of law. Bellville v. Farm Bureau

  Mutual Insurance Company, 702 N.W.2d 468, 473 (Ia. 2005).

         These comments fall well within the industry standard in Colorado. Although the

  fact that a claim is fairly debatable does not, by itself, insulate an insurer from a finding

  of unreasonable conduct, if a claim is fairly debatable, the industry standard is that it

  militates against finding of a breach of industry standard. Moreover, there is no duty to
Case 1:16-cv-02450-NRN Document 159-1 Filed 05/13/19 USDC Colorado Page 31 of 31
